    USDC IN/ND case 1:20-cv-00028-TLS document 1 filed 08/31/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                       v.                                CAUSE NO.: 1:14-CR-35-TLS-SLC
                                                                    1:20-CV-28-TLS

 VICTOR BOYER

                                    OPINION AND ORDER

       This matter is before the Court on a Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody [ECF No. 450], filed by Defendant

Victor Boyer on January 15, 2020. Defendant is serving a sentence for armed bank robbery in

violation of 18 U.S.C. § 2113(a) and (d) (Count 1) and for the use, carrying, brandishing, or

discharging of a firearm during and in relation to a crime of violence in violation of 18 U.S.C.

§ 924(c) (Count 2). Defendant now seeks to vacate his conviction and sentence under § 924(c)

based on the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019). For the

reasons set forth below, the Court DISMISSES the motion.

                                        BACKGROUND

       After pleading guilty to Counts 1 and 2 of the Indictment, Defendant was sentenced to 37

months imprisonment on Count 1 and to 120 months imprisonment on Count 2, to run

consecutively. Judgment 2, ECF No. 264. The judgment of conviction was entered on January

19, 2017. Id. Defendant filed the instant motion pursuant to § 2255 on January 15, 2020.

                                           ANALYSIS

       Under 28 U.S.C. § 2255(a), a prisoner may move the sentencing court to vacate, set

aside, or correct a sentence “upon the ground that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to impose
    USDC IN/ND case 1:20-cv-00028-TLS document 1 filed 08/31/20 page 2 of 4


such sentence, or that the sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). Rule 4 of the Rules Governing

Section 2255 Proceedings for the United States District Courts provides that, upon preliminary

consideration by the judge who received the motion, “[i]f it plainly appears from the motion, any

attached exhibits, and the record of prior proceedings that the moving party is not entitled to

relief, the judge must dismiss the motion and direct the clerk to notify the moving party.” Rule

4(b), Rules Governing Section 2255 Proceedings.

        In his motion, Defendant argues that his conviction under 18 U.S.C. § 924(c) should be

vacated in light of the Supreme Court decision in United States v. Davis, 139 S. Ct. 2319, 2336

(2019), which held that the residual clause in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally

vague. Section § 924(c)(1) establishes the penalties for using or carrying a firearm in furtherance

of a “crime of violence or drug trafficking offense.” 18 U.S.C. § 924(c)(1), (c)(1)(A). Section

§ 924(c)(3) then defines “crime of violence” as an offense that is a felony and either “(A) has as

an element the use, attempted use, or threatened use of physical force against the person or

property of another,” (“elements clause”) or “(B) that by its nature, involves a substantial risk

that physical force against the person or property of another may be used in the course of

committing the offense” (“residual clause”). Id. § 924(c)(3). Defendant contends that his

conviction under § 924(c) must be vacated in light of Davis because “the underlying predicate

offense of ‘bank robbery’ no longer categorically qualifies as a ‘crime of violence.’” Def.’s Br.

2, ECF No. 450-1.1




1
 In both his opening brief and reply brief, Defendant also makes references to Hobbs Act robbery. See Def.’s Br.
11, 14, 16; Def.’s Reply 2–4, ECF No. 460. However, as set forth above, Defendant was convicted of armed bank
robbery under 18 U.S.C. §§ 2113(a) and (d) and was not convicted of Hobbs Act robbery under 18 U.S.C. § 1951(a).
See Judgment 1.

                                                       2
    USDC IN/ND case 1:20-cv-00028-TLS document 1 filed 08/31/20 page 3 of 4


       In response, the Government argues that binding precedent prevents Defendant from

showing that armed bank robbery is not a crime of violence under the still-valid elements clause

in 18 U.S.C. § 924(c)(3)(A). Indeed, the Seventh Circuit Court of Appeals has held that bank

robbery under 18 U.S.C. § 2113(a) or (d) is categorically a crime of violence under

§ 924(c)(3)(A)’s elements clause. See United States v. Williams, 864 F.3d 826, 830 (7th Cir.),

cert. denied, 138 S. Ct. 272 (2017) (holding that bank robbery under § 2113(a) is as a crime of

violence under the elements clause); United States v. Armour, 840 F.3d 904, 908–09 (7th Cir.

2016) (holding that attempted bank robbery under § 2113(a) and (d) “satisfies the elements

clause of the definition of the ‘crime of violence’”).

       As a result, the holding in Davis as to the constitutionality of the residual clause in

§ 924(c)(3)(B) does not apply to Defendant’s § 924(c) conviction based on the predicate armed

bank robbery in violation of § 2113(a) and (d), categorically a crime of violence under the still-

valid elements clause in § 924(c)(3)(A). Thus, Defendant is not entitled to the relief sought

pursuant to § 2255, and his motion must be dismissed.

                            CERTIFICATE OF APPEALABILITY

       Under Rule 11(a) of the Rules Governing § 2255 proceedings, the Court issues or denies

a certificate of appealability under 28 U.S.C. § 2253(c)(2) when it enters a final order adverse to

the applicant. A certificate of appealability may be issued “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Rule 11 of

Rules Governing Section 2255 Proceedings. The substantial showing standard is met when

“reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotation



                                                  3
    USDC IN/ND case 1:20-cv-00028-TLS document 1 filed 08/31/20 page 4 of 4


marks omitted). In this case, the Court finds that Defendant has failed to show that reasonable

jurists could debate whether his Motion presents a viable ground for relief because Davis is not

applicable. Accordingly, the Court declines to issue a certificate of appealability as to the

Defendant’s Motion.

                                         CONCLUSION

       For the reasons stated above, the Court DISMISSES the Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody [ECF No. 450]. The

Court declines to issue a Certificate of Appealability.

       SO ORDERED on August 31, 2020.

                                               s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                  4
